Citation Nr: 0412830	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received 
adequate to reopen a claim of service connection for a heart 
disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

As a preliminary matter, the Board notes that the veteran 
requested a videoconference hearing before a member of the 
Board.  A hearing was scheduled, but the veteran failed to 
attend.  On the day of the scheduled videoconference the 
Board received a faxed notice that the veteran was 
withdrawing his request for a hearing; he asked that his 
claim be considered on the evidence of record.


FINDINGS OF FACT

1.  The veteran's hypertension is not attributable to his 
period of military service.

2.  Service connection for a heart disability was denied by 
the RO in May 1975.  The veteran was notified of the denial 
in June 1975, but did not appeal.  He filed a claim to reopen 
in August 2002.

3.  Evidence received since the 1975 denial of service 
connection does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a heart 
disorder has not been received.  38 U.S.C.A. §§ 1110, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension 

The veteran claims service connection for his current 
hypertension.  The record contains treatment records from the 
veteran's civilian health care providers.  In an examination 
given at the Perry Memorial Hospital in April 2003, B.B., 
M.D. diagnosed the veteran with, inter alia, hypertension.  
That is the earliest diagnosis of hypertension noted in the 
record.  Dr. B.B. again diagnosed the veteran with 
hypertension in May 2003.

The veteran's service medical records (SMRs) show no evidence 
of complaints of or treatment for hypertension while on 
active duty.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Here, there is medical evidence of a current disability.  
However, there is no medical evidence of any in-service 
incurrence or aggravation of disease or injury, or of any 
nexus to military service.  The only evidence of record 
supportive of the veteran's claim of an in-service injury or 
disease consists of the lay statements of the veteran 
himself.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2003).  Medical 
diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
may be competent as a layperson to describe the symptoms of 
his hypertension, he is not competent to provide a medical 
opinion as to its etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  Thus, the 
veteran's lay testimony is not credible medical evidence of 
any in-service incurrence or aggravation of hypertension.

Finally, there is no medical evidence linking hypertension 
with any in-service disease or injury.  See Savage v. Gober, 
10 Vet. App. 488  (1997) (without evidence of in-service 
injury, by definition there can be no causal nexus between an 
in-service injury and a current disability).  It should also 
be pointed out that hypertension was first shown many years 
after the veteran's separation from military service.  
Consequently, service incurrence or aggravation may not be 
presumed for hypertension.  38 C.F.R. §§ 3.307, 3.309 
(cardiovascular-renal disease, including hypertension may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of the 
veteran's separation from qualifying military service.)  For 
all these reasons, especially the absence of evidence linking 
hypertension to military service, the Board finds that the 
preponderance of the evidence is against the claim.

II.  Heart Disorder

The veteran was denied service connection for a heart 
disorder by a rating decision dated in May 1975.  The RO 
determined from the evidence of record that the veteran's 
heart abnormality pre-existed his military service, and that 
there was no evidence that there was an in-service increase 
in severity beyond that attributable to the natural progress 
of the disease.  The veteran did not appeal the May 1975 
rating decision.

In his August 2002 claim, the veteran sought service 
connection for "heart condition & all residuals."  The RO 
denied the claim on the merits in the rating decision of 
October 2002.  The RO determined that there was no evidence 
submitted to show the veteran's condition was aggravated by 
military service.  The veteran appealed, and the RO conducted 
another review, the results of which were reported in a 
Statement of the Case (SOC) dated in February 2003.  The RO 
found that new and material evidence adequate to reopen the 
claim of service connection for the heart condition with 
residuals (previously claimed as sinus arrhythmia) had not 
been submitted.  The January 2004 SSOC reflected this 
conclusion.

At the time of the May 1975 rating decision the evidence of 
record included the veteran's SMRs, the report of a VA 
compensation and pension (C&P) examination, and a copy of the 
veteran's DD Form 214 attesting to his military service.

After the veteran submitted his August 2002 request to reopen 
the issue of his heart ailment, he was asked to submit and/or 
identify any additional evidence regarding his claim.  The 
veteran did not respond until August 2003, after the October 
2002 rating decision and the February 2003 SOC.  As a result 
of the veteran's response, the RO queried the five potential 
sources identified by the veteran, asking for any pertinent 
medical records held by them.  One source, the Plaza Medical 
Group of Yukon, Oklahoma, replied that the veteran was not 
one of their patients.  Records from the others were received 
and are of record.

The Perry Memorial Hospital, Perry, Oklahoma, provided 
treatment reports, all of which relate to an April 2003 
hospitalization for a heart rate of 190 accompanied by 
lightheadedness.  These treatment records include the report 
of a physical examination, including EKG, x-ray (interpreted 
by J.W., M.D., one of the veteran's named sources), and the 
attending physician's discharge orders.  The physician, B.B., 
M.D., found that the veteran had sinus tachycardia with rates 
to 190; hypertension; hypercholesterolemia; nicotine and 
alcohol abuse; history of hypothyroidism; and history of 
internal and external hemorrhoidal disease.  Nothing in the 
records from Perry Memorial relates any heart disability to 
the veteran's military service.

Of record are treatment records from the Integris Baptist 
Medical Center, Oklahoma City, Oklahoma.  All of those 
records have to do with a May 2003 left heart 
catheterization, selective injection of coronaries, and left 
ventriculography.  Those records, signed by treating 
physician A.P., M.D., described the procedure in detail and 
described the veteran's past medical history, but did not 
reference the period of the veteran's military service.  The 
final diagnosis was of chest pain, supraventricular 
tachycardia, and tobacco and alcohol use.  Nothing in the 
records from Integris Baptist Medical Center relates any 
heart disability, such as tachycardia, to his military 
service.

Also of record are the treatment notes of the veteran's 
treating physician, Dr. B.B.,  relating to his April 2003 
hospital admission noted above.  The notes include treatment 
while an inpatient, as well as follow-up visits in May, June, 
July, and November 2003.  Dr. B.B.'s assessment is described 
above.  As with the other records, nothing in these records 
relate any heart disability to the veteran's military 
service.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  "Material" evidence is existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and presents a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2003).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

In the instant case, the veteran did not submit a NOD 
following the May 1975 rating decision, and the decision is 
therefore final.  Evidence received since the May 1975 Board 
decision is new, but it does not relate to an unestablished 
fact necessary to substantiate the claim.  This is so because 
the newly submitted evidence relates solely to the veteran's 
current diseases and disorders and their recent histories.  
Nothing in any of the new evidence even attempts to suggest 
that a currently diagnosed heart disability is in any way 
related to his military service.  The newly submitted 
evidence merely shows that the veteran has tachycardia.  
Arrythmia was shown previously.  Consequently, it may be said 
that the newly received evidence does not tend to support the 
veteran's claim in any manner different from the evidence 
previously available in 1975.  The newly received evidence 
does not raise a reasonable possibility of substantiating the 
claim.  The Board thus determines that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of service connection for a heart disorder.

III.  Veterans Claims Assistance Act of 2000

In adjudicating this case, the Board has considered the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2002, less than one month after the veteran's claim 
was received, and before the RO's adjudication of the 
veteran's claim in October 2002.  

Specifically regarding VA's duty to notify, the September 
2002 notification to the veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decision, the procedural 
steps necessary to appeal, and provided a statement of the 
case (SOC) reporting the results of the RO's review following 
the veteran's notice of disagreement.  The SOC also contained 
the text of the VA regulations implementing the VCAA, and the 
text of the regulations related to applications to reopen 
previously denied claims.  The RO also provided a 
supplemental statement of the case (SSOC) following the 
addition of evidence discussed above.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  As noted above, the veteran provided information on 
which the RO acted to obtain and associate with the claims 
file the new medical evidence.   The veteran was afforded the 
opportunity for a Board videoconference hearing, which was 
ultimately cancelled at the veteran's request.  

As to whether further action should have been undertaken by 
way of obtaining medical opinion on the question of service 
connection for hypertension, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  In 
this case, as was described in detail above, the competent 
medical evidence shows no evidence of hypertension until many 
years after military service.  Additionally, although the 
veteran now experiences hypertension, there is no indication, 
except by way of unsupported allegation, that the veteran 
experienced an injury or disease in service, or that any 
hypertension may be associated with his military service.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for hypertension is denied.

The application to reopen a claim of service connection for a 
heart disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



